PER CURIAM.
We treat the petition for belated appeal as a petition for writ of habeas corpus, asserting a claim of ineffective assistance of appellate counsel pursuant to Florida Rule of Appellate Procedure 9.141(d), and grant the petition. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment in Case No. 2010-003646-CFAWS in the Circuit Court in and for Volusia County, Florida. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
GRIFFIN, ORFINGER and WALLIS, JJ., concur.